 

EXHIBIT 10.22

 

AMENDMENT NO. 1 TO CHANGE IN CONTROL AGREEMENT

This Amendment No. 1 (this “Amendment”) to the Change in Control Agreement (the
“Agreement”) is entered into by and among Ampco-Pittsburgh Corporation (the
“Corporation”), Union Electric Steel Corporation (“UES”) and Rodney L. Scagline
(the “Executive”), effective as of March 8, 2018.  All capitalized terms used
but not otherwise defined herein have the meanings set forth in the Agreement.  

WHEREAS, the parties have entered into the Agreement effective as of May 5,
2016; and

WHEREAS, the parties wish to revise Section 1 (“Term of Agreement”), to make it
consistent with Change in Control Agreements entered into with other executives
of the Corporation and its subsidiaries.

NOW, THEREFORE, the parties, intending to be legally bound, agree as follows:

 

1.

Section 1 is here by revised in its entirety to read as follows:

This Agreement will commence effective as of the date hereof and shall continue
in effect until May 5, 2018; provided, however, that commencing on May 5, 2018
and on each anniversary thereafter, the term of this Agreement shall
automatically be extended for one additional year unless, not later than thirty
(30) days prior to such date, either the Corporation or UES shall have given
notice that it does not wish to extend this Agreement; provided, further,
however, that if a Change in Control shall have occurred during the term of this
Agreement, this Agreement cannot be cancelled.

 

 

2.

Except as amended by this Amendment, the Agreement remains in full force and
effect.

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Amendment as of the date first written above.

 

 

 

AMPCO-PITTSBURGH CORPORATION

 

 

 

 

 

By:

 

/s/ Rose Hoover

 

Name:

 

Rose Hoover

 

Title:

 

President

 

 

 

 

 

UNION ELECTRIC STEEL CORPORATION

 

 

 

 

 

By:

 

/s/ Masha Trainor

 

Name:

 

Masha Trainor

 

Title:

 

Vice President and Secretary

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Rodney L. Scagline

 

Rodney L. Scagline

 

 